UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 10-1944
                                        _____________

                          In re: VISTEON CORPORATION, ET AL.

                 IUE-CWA, Industrial Division of Communications Workers
                             of America, AFL-CIO, CLC,
                                                   Appellant

                     On Appeal from the United States District Court
                                for the District of Delaware
                                      No. 10-cv-00091
             District Judge: Judge Michael M. Baylson (Specially Presiding)


                                     Argued: May 28, 2010

               Before: McKee, Chief Judge, Rendell & Stapleton, Circuit Judges

                               ORDER AMENDING OPINION

              IT IS HEREBY ORDERED that the Slip Opinion filed in this case on July 13,

2010, be amended as follows:

       On page 94, delete the sentence “If the limited role of federal courts in a
       democratic society is to mean anything, the doctrine of “absurdity” must not be
       employed merely because interpreting a statute as enacted yields a result that is
       contrary tdo a judge’s personal beliefs about how things should be.”


IT IS SO ORDERED.

                                                    BY THE COURT:


                                                    /s/ Theodore A. McKee
                                                    Chief Circuit Judge

Dated: July 15, 2010
PDB/cc: All Counsel of Record